In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐2994 
JAMES BLASIUS, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

ANGEL AUTOMOTIVE, INC.,  
                                                          Defendant‐Appellee. 
                                 ____________________ 

             Appeal from the United States District Court for the 
             Northern District of Indiana, South Bend Division. 
        No. 13‐CV‐00046‐JVB‐CAN — Joseph S. Van Bokkelen, Judge. 
                                 ____________________ 

    ARGUED FEBRUARY 19, 2016 — DECIDED OCTOBER 12, 2016 
                  ____________________ 

   Before  MANION  and  ROVNER, Circuit Judges, and BLAKEY, 
District Judge.* 
   BLAKEY,  District  Judge.  In  July  2009,  Appellant  James 
Blasius purchased a used 2005 Ford Excursion. In June 2012, 
Blasius  entrusted  Appellee  Angel  Automotive,  Inc.  (“AAI”) 
with upgrading the vehicle to make it “safe” and “reliable.” 

                                                 
     * Of the Northern District of Illinois, sitting by designation. 
2                                                              No. 15‐2294 

Blasius  alleges  that  AAI  negligently  betrayed  that  trust 
when, one day and about 200 miles after pick up, the vehicle 
caught  fire  and  was  destroyed.  The  district  court  granted 
summary judgment for AAI after concluding that: (1) Blasius 
failed  to  present  evidence  that  AAI’s  work  proximately 
caused  the  fire;  and  (2)  the  doctrine  of  res  ipsa  loquitur  did 
not  apply.  Blasius  appealed.  For  the  reasons  explained  be‐
low, the decision of the district court is REVERSED. 
                         Background & Procedural History 
    In July 2009, Blasius, a resident of Michigan, purchased a 
used  2005  Ford  Excursion  for  towing  his  motorcycle  racing 
trailer.  Pl.’s  Resp.  Def.’s  Mot.  Summ.  J.,  ECF  No.  53,  Ex.  1; 
Blasius  Dep.  19:1–7.  Over  the  next  three  years,  Blasius  in‐
vested in approximately $70,000 worth of parts, accessories, 
and  modifications  to  the  vehicle.1  Pl.’s  Resp.  Def.’s  Mot. 
Summ. J., ECF No. 53, Ex. 4.  
    In  the  summer  of  2012,  Blasius  next  contacted  AAI,  an 
automotive  repair  shop  located  in  Elkhart,  Indiana,  to  fur‐
ther  improve  the  Excursion’s  performance.  Blasius  outlined 
several components he wanted inspected and improved and 
gave  AAI  an  “open  checkbook”  for  the  repairs.  Pl.’s  Resp. 
Def.’s Mot. Summ. J., ECF No. 53, Ex. 8; Blasius Dep. 37:19–
22. These components included, among others, the vehicle’s 
engine,  suspension, turbocharger, intake  and exhaust mani‐
folds,  exhaust,  transmission,  brakes,  spark  plugs,  and  oil 
pump.  Pl.’s  Resp.  Def.’s  Mot.  Summ.  J.,  ECF  No.  53,  Ex.  8. 

                                                 
1  These  improvements  included,  among  others,  a  new  sound  system, 

tires, suspension, fuel system, batteries, transmission, and turbocharger. 
Blasius  Dep.  15:1–36:25.  These  initial  modifications  were  completed  by 
the end of May 2012. Pl.’s Resp. Def.’s Mot. Summ. J., ECF No. 53, Ex. 8. 
No. 15‐2294                                                              3 

AAI not only agreed to Blasius’ requests, but also “gave the 
truck  a  complete  once‐over”  and  recommended  additional 
modifications,  which  Blasius  approved.  Angel  Dep.  14:2–3, 
44:11–15.  
    In  June  2012,  AAI  mechanics  Thomas  Angel  and  Daniel 
Fine  performed  the  desired  work.  Id.  at  11:10–13;  Fine  Dep. 
62:20–22.  Due  to  the  extent  of  Blasius’  requested  modifica‐
tions, AAI first removed the Excursion’s body from its chas‐
sis. Angel Dep. 14:2–22; Fine Dep. 43:14–15. This process in‐
volved  disconnecting  (and  eventually  reconnecting)  the  ve‐
hicle’s  various  fluid  transfer  lines,  including  coolant  lines, 
brake lines, and power steering hoses. Angel Dep. 15:11–15. 
    After removing the vehicle body, AAI’s overhaul includ‐
ed replacing the Excursion’s fuel pump, auxiliary fuel filter, 
and fuel lines. Id. at 19:6–9, 19:23–20:3, 27:2–4, 43:11–20; Fine 
Dep.  23:18–20,  29:6–11,  36:22–37:2,  39:20–40:5.  The  new  fuel 
lines  ran  from  the  fuel  tank  at  the  rear  of  the  vehicle  to  the 
newly  installed  fuel  pump,  to  an  auxiliary  fuel  filter,  and 
then finally to the topside of the driver’s side of the engine. 
Angel Dep. 22:9–23:20. A return line was run out of the en‐
gine back to the fuel tank. Id. at 24:1–6. 
     AAI originally promised to complete work by Thursday, 
June 21, 2012. Id. at 44:20–46:2; Pl.’s Resp. Def.’s Mot. Summ. 
J.,  ECF  No.  53,  Ex.  12.  On  June  20,  2012,  however,  AAI  in‐
formed Blasius that the Excursion was not ready for pick up. 
Pl.’s Resp. Def.’s Mot. Summ. J., ECF No. 53, Ex. 12. Aware 
that Blasius desired to take the truck on an upcoming trip to 
northern Michigan, Angel promised Blasius that the vehicle 
would  be  available  the  following  Thursday,  June  28,  2012. 
Angel Dep. 45:1–3, 47:3–10. At his deposition, Angel testified 
that  these  circumstances  created  a  “heightened  sense  of  ur‐
4                                                            No. 15‐2294 

gency”  within  AAI  to  complete  the  repairs.  Id.  at  48:9–16. 
Angel testified that, by the time AAI finished working on the 
Excursion,  there  was  little  additional  work  that  could  have 
been done to the vehicle. Id. at 46:24–47:2. 
     On  June  28,  2012,  Blasius  picked  up  his  Excursion  and 
drove approximately 200 miles back to his Michigan home.2 
Id.  at  48:17–19;  Blasius  Dep.  44:17–19.  Upon  arrival,  Blasius 
emailed  AAI  and  complained  of  new  or  persisting  issues 
with  the  vehicle’s  performance.  Pl.’s  Resp.  Def.’s  Mot. 
Summ. J., ECF No. 53, Ex. 13. Blasius described “limited pull 
off  the line,”  heavy  exhaust  smoke, and a “rattling  or  ping‐
ing  or  knocking”  at  low  rpm’s.  Angel  responded  on  the 
morning of June 29, 2012 and promised to resolve the issues, 
but did not discourage Blasius from driving the truck in the 
interim. Id.; Angel Dep. 51:12–18.  
     Later on June 29, 2012, Blasius left his home in the Excur‐
sion  with  his  motorcycle  trailer  in  tow.  Blasius  Dep.  46:12–
21.  Blasius’  adult  son  and  his  son’s  friend  were  passengers. 
Id.  at  5:13–17.  At  his  deposition,  Blasius  testified  that,  after 
traveling  approximately  12  miles,  Blasius’  son  observed 
smoke  emanating  from  the  vehicle’s  interior  vents.  Id.  at 
47:1–7.  As  a  result,  after  approximately  30  seconds,  Blasius 
began to pull over to the shoulder. Id. at 47:15–17. As Blasius 
looked  in  his  review  mirror,  he  observed  additional  smoke 
behind  the  vehicle.  Id.  at  47:18–23.  Blasius  also  discovered 
that  his  parking,  emergency,  and  trailer  brakes  were  non‐
responsive. Id. at 48:6–49:15. Smoke billowed into the vehicle 


                                                 
2 Angel testified that, prior to transferring the Excursion back to Blasius, 

he and Fine also test drove the vehicle. Angel Dep. 47:15–25. 
No. 15‐2294                                                        5 

cabin  as  Blasius  swerved  on  and  off  the  shoulder  in  an  at‐
tempt to slow the vehicle. Id. at 49:16–23. 
    The  Excursion  eventually  came  to  a  stop  after  approxi‐
mately three‐quarters of a mile. Id. at 50:1–3. After escaping 
the vehicle, Blasius specifically observed burning diesel fuel 
running  along  the  bottom  and  sides  of  the  vehicle.  Id.  at 
50:14–52:1.  Blasius  unsuccessfully  attempted  to  subdue  the 
fire with multiple fire extinguishers. Id. at 52:23–55:14. Sadly, 
by  the  time  firefighters  arrived,  the  vehicle  was  destroyed 
and the motorcycle trailer was damaged. Id. at 68:13–14; Pl.’s 
Resp. Def.’s Mot. Summ. J., ECF No. 53, Ex. 14.  
    After the fire was finally extinguished, the Excursion was 
loaded onto a flatbed wrecker and taken to a nearby storage 
facility. Blasius Dep. 66:3–6. When Blasius notified Angel of 
the  situation,  Angel  admitted  to  Blasius  that  he  believed  a 
fuel leak may have caused the fire. Id. at 55:1–5. 
   Shortly thereafter, James Raad, a certified vehicle fire in‐
vestigator, conducted an inspection of the vehicle remnants. 
Raad Aff. 1. Raad determined that the fire originated under 
the vehicle, but could not ascertain conclusive evidence of its 
exact cause. Id.  
    On January 22, 2013, Blasius filed suit against AAI in the 
Northern  District  of  Indiana  for  negligence  and  breach  of 
contract.  Compl.,  ECF  No.  1.  In  July  2013,  Blasius’  own  ex‐
pert,  Adam  Hooker,  inspected  the  disassembled  remains  of 
the  vehicle,  and  rendered  various  conclusions  about  the 
cause of the fire. Pl.’s Resp. Def.’s Mot. Summ. J., ECF No. 53, 
Ex.  11  at  1.  Among  the  conclusions  in  his  report,  Hooker 
found  that  the  diesel  and  brake  fluid  systems  (worked  on 
during  AAI’s  overhaul)  were  “more  likely  related  to  the 
6                                                       No. 15‐2294 

cause of the fire” and the “diesel fuel or brake fluid” was the 
“first fuel(s) ignited during the progression of the fire.” Id. 
    On  March  4,  2015,  the  district  court  granted  AAI’s  mo‐
tion for summary judgment. Op. and Order, ECF No. 68. In 
its ruling, the court found that Blasius “failed to present evi‐
dence  showing  that  [AAI’s]  modification  to  the  [Excursion] 
caused the fire.” Id. at 5. Additionally, the court held that the 
doctrine of res ipsa loquitur did not apply. Id. at 6–7. Blasius 
challenges both aspects of the district court’s ruling. 
                              Discussion 
     We  review  the  district  court’s  grant  of  summary  judg‐
ment  de  novo.  Hotel  71  Mezz  Lender  LLC  v.  Nat’l  Ret.  Fund, 
778  F.3d  593,  601  (7th  Cir.  2015).  Summary  judgment  is  ap‐
propriate only where there are no genuine issues of material 
fact and the moving party is entitled to judgment as a matter 
of  law.  Fed.  R.  Civ.  P.  56(a).  In  making  this  determination, 
we view all evidence in the light most favorable to, and de‐
rive all reasonable inferences in favor of, the nonmoving par‐
ty. Cairel v. Alderden, 821 F.3d 823, 830 (7th Cir. 2016). Sum‐
mary  judgment  is  warranted  only  if,  after  doing  so,  we  de‐
termine that no jury could reasonably find in the nonmoving 
party’s favor. McDonald v. Hardy, 821 F.3d 882, 888 (7th Cir. 
2016). 
       A.      Proximate Cause 
    Under Indiana law, proximate cause “is an essential ele‐
ment of a negligence action.” Carson v. ALL Erection & Crane 
Rental Corp., 811 F.3d 993, 998 (7th Cir. 2016) (quoting Hassan 
v. Begley, 836 N.E.2d 303, 307 (Ind. Ct. App. 2005)).  
       Proximate cause in Indiana negligence law has 
       two  aspects.  The  first—causation  in  fact—is  a 
No. 15‐2294                                                          7 

       factual inquiry for the jury. If the injury would 
       not  have  occurred  without  the  defendant’s 
       negligent act or omission, there is causation in 
       fact.  A  second  component  of  proximate  cause 
       is the scope of liability. That issue, which is al‐
       so for the trier of fact, turns largely on whether 
       the  injury  is  a  natural  and  probable  conse‐
       quence, which in the light of the circumstances, 
       should  have  been  foreseen  or  anticipated.  Un‐
       der this doctrine, liability may not be imposed 
       on  an  original  negligent  actor  who  sets  into 
       motion  a  chain  of  events  if  the  ultimate  injury 
       was  not  reasonably  foreseeable  as  the  natural 
       and  probable  consequence  of  the  act  or  omis‐
       sion.  
    City  of  Gary  ex  rel.  King  v.  Smith  &  Wesson  Corp.,  801 
N.E.2d 1222, 1243–44 (Ind. 2003) (internal citations and quo‐
tations  omitted).  Proximate  cause  “must  be  based  upon 
provable facts and cannot be based upon mere guess, conjec‐
ture,  surmise,  possibility  or  speculation.”  Collins  v.  Am.  Op‐
tometric  Assʹn,  693  F.2d  636,  640  (7th  Cir.  1982).  In  other 
words, the factual evidence supplied must reflect some “rea‐
sonable  certainty  or  probability.”  Mr.  Bults,  Inc.  v.  Orlando, 
990 N.E.2d 1, 5 (Ind. Ct. App. 2013). 
    In  support  of  its  summary  judgment  ruling,  the  district 
court cited the “dearth of evidence” connecting  Blasius’ ve‐
hicle  fire  with  AAI’s  repair  work,  and  stated  that 
“[h]ypothesis  alone  is  not  enough  to  subject  [AAI]  to  liabil‐
ity.” Op. and Order 5, ECF No. 68. Our review of the record, 
however, demands a different conclusion.  
8                                                       No. 15‐2294 

     Hooker’s  written  report—which  accompanied  Blasius’ 
response  to  AAI’s  summary  judgment  motion—noted  the 
“extent of the disassembly work that Angel Automotive had 
to perform in order to install various upgraded components 
and to replace the fuel lines.” Pl.’s Resp. Def.’s Mot. Summ. 
J., ECF No. 53, Ex. 11 at 1. According to Hooker, to achieve 
this  requisite  level  of  disassembly,  numerous  connections 
“had to be disconnected and reconnected.” Id. Hooker’s ob‐
servations  were  confirmed  by  both  Angel  and  Fine.  Angel 
Dep.  14:2–22,  15:11–15;  Fine  Dep.  43:14–15.  Hooker  further 
noted that these connections “were located within numerous 
fluid moving systems within the vehicle” and that the fluids 
contained  therein—diesel  fuel,  power  steering  fluid,  brake 
fluid, motor oil, window washer fluid, and anti‐freeze—“can 
all be ignited via hot engine and exhaust components.” Pl.’s 
Resp. Def.’s Mot. Summ. J., ECF No. 53, Ex. 11 at 1.  
   Hooker  opined  that  these  fluid  systems  “were  all  inter‐
acted with during the process of Angel Automotive complet‐
ing  their  work,”  and  that  the  misalignment,  forcing,  cross‐
threading,  over  torqueing,  or  under  torqueing  of  any  fluid 
system  connections  “could  lead  to  a  leak  that  under  the 
proper conditions … would produce a fire.” Id. Hooker con‐
cluded  that,  absent  “documentation  that  the  proper  torque 
values were applied to all connections within the vehicle, the 
potential  of  a  leak  in  one  of  these  systems  cannot  be  elimi‐
nated as a possible cause of this fire.” Id. at 2. 
    Hooker’s report further concluded that the fire originated 
“in an area that encompasses the left rear portion of the en‐
gine  compartment,  the  bulkhead  area,  and  the  area  in  be‐
tween the transmission and the left side body and door pan‐
els.” Id. at 2. The report highlighted that “the fuel lines lead‐
No. 15‐2294                                                           9 

ing from the fuel tank to the fuel injection pump are located 
in  this  area,”  as  are  the  “brake  system  master  cylinder  and 
reservoir”—all of which were “manipulated and/or removed 
and  reinstalled”  during  AAI’s  work  on  the  vehicle.  Id.  Ac‐
cording  to  Hooker,  as  noted  above,  these  systems  were 
“more likely related to the cause of the fire” and “diesel fuel 
or brake fluid” was the “first fuel(s) ignited during the pro‐
gression of the fire.” Id. 
    The district court’s ruling failed to address any portion of 
this written report. Instead, the court highlighted a selective, 
two‐page  portion  of  Hooker’s  59‐page  deposition  transcript 
in  which  Hooker  did  not  pronounce,  in  response  to  certain 
questions, that the fire was “more likely than not” caused by 
AAI’s repair work. Op. and Order 5, ECF No. 68. This under‐
inclusive analysis misconstrues Hooker’s overall assessment.  
    A comprehensive reading of Hooker’s deposition, on the 
other hand, confirms that, time and again, his testimony re‐
inforced  the  expert  opinions  set  forth  in  his  written  report. 
During questioning,  Hooker maintained that a fluid system 
leak  constituted  the  “most  likely  scenario”  for  the  June  29, 
2012  fire.  Hooker  Dep.  45:13–46:1.  He  further  agreed  that 
“[b]ut  for  the  removal  and  the  manipulation  and  disassem‐
bly”  of  fluid  transfer  lines  by  AAI,  the  fire  would  not  have 
occurred. Id. at 53:24–54:3. 
    Admittedly, Hooker also noted some limits to his overall 
assessment. Hooker acknowledged, for example, that due to 
the  delayed  nature  of  his  examination,  he  did  not  possess 
definitive proof of causation: 
       Q.  In  your  expert  opinion,  what  caused  this 
       fire? 
10                                                       No. 15‐2294 

      A. I feel that this fire was caused by a possible 
      leak  in  the  fluid  system  that  came  in  contact 
      with a heated portion of the exhaust system. 
      Q. So is it your testimony that you were able to 
      determine a cause of this fire? 
      A.  No,  I  was  not.  I  have  no  proof  of  that  and 
      that’s why I did not. 
      Q. So it is not your expert opinion that the fire 
      was caused by a leak in the fluid system? 
      A.  I  feel  it’s  potentially  caused  by  that,  but  I 
      don’t know that because I didn’t see any of this 
      for myself. 
      …  
      Q. I’m just trying to determine whether or not 
      your report is just listing a possible cause of the 
      fire  or  it’s  your  expert  opinion  based  on  your 
      experience  that  this  is  the  cause  of  the  fire  in 
      your opinion. 
      A. This is my opinion of what potentially may 
      have taken place. I don’t know what took place 
      and  I  don’t  know  what  it  looked  like  because 
      there was nothing for me to really look at. Does 
      that, does that help? 
      Q. Yeah, I believe so. So just so we’re clear, you 
      believe that it is possible that a fuel leak caused 
      the  fire  but  you  were  unable  to  determine 
      whether  or  not  that  actually  occurred  in  this 
      case. 
No. 15‐2294                                                         11 

      A. I believe a fluid leak, not a fuel. A fluid leak. 
      One of them. 
      Q. Possibly caused the fire. 
      A. Correct. 
Hooker Dep. 45:13–46:1, 46:14–47:4 (emphasis added). Upon 
further  questioning,  however,  Hooker  clarified  both  the 
scope and basis of his position: 
      Q.  Is  it  fair  to  say  that  something  that  Angel 
      did was not done properly to cause this fire? 
      A. That’s my, that’s my thoughts on this, is that 
      some  of  the  work  that  Angel  did  led  to  this 
      event taking place. 
      Q. “This event” being the fire. 
      A. Yes. 
      Q. But because you didn’t have an opportunity 
      to actually inspect the vehicle intact, you can’t 
      say 100 percent what it was. 
      A. No. 
      Q. So what, what would you say your opinion 
      is as to the cause of the fire in this case? 
      A.  My,  my  opinion  of  what  may  have  caused 
      this  is  a  leak  in  one  of  the  fluid  systems  that 
      were  involved  in  Angel  Automotive’s  disas‐
      sembly,  replacement,  and  reassembly  of  those 
      fluid moving systems causing a leak. Not caus‐
      ing a leak; having a leak. And finding an igni‐
      tion  source  within  that  vehicle.  My,  my  [sic] 
      thought  is  is  [sic]  that  there’s  a  portion  of  the 
12                                                        No. 15‐2294 

      exhaust  that  I  saw  in  one  of,  those  are  Angel 
      Automotive’s photos I think, of the work done 
      that shows a portion of the exhaust that wasn’t 
      insulated?  So  that,  also  coupled  with  what 
      kind  of  damage  I  could  see  on  some  of  Mr. 
      Raad’s  photos  kind  of,  of  [sic]  gave  me  that 
      very broad area where I felt the fire may have 
      come from. 
      Q.  Is  it  true  in  speaking  with  Mr.  Blasius  that 
      he told you he saw diesel fuel leaking from the 
      engine? 
      A. Yes, and that also—I should have said that. 
      And  also  that  Mr.  Blasius’  conversation  with 
      me,  it  also  plays  to  leading  me  back  into  that 
      area  which  helps  me  find  kind  of  increased 
      damage  in  that  area,  plus  that  one  portion  of 
      exposed exhaust system in there. 
      Q. So just to be clear, is it your opinion that if 
      diesel fuel or one of the other liquids, whether 
      it be coolant or brake fluid or oil, if one of those 
      fluids  leaked  …  that  those  fluids  could  be  ig‐
      nited by the exhaust, the exposed exhaust?  
      A. Yes, I think that is possible. 
      Q. And is it your opinion that that is more than 
      likely what occurred in this case? 
      A.  Yes,  that’s  my  most  likely  thought  on  what  led 
      this fire to happen. 
No. 15‐2294                                                           13 

       Q. If Angel had not done the work on this ve‐
       hicle that it did, do you believe that this vehicle 
       would have caught fire as it did where it did? 
       … 
       A. Yeah, I donʹt know that but it, in the chain of 
       events it, with all of that stuff being manipulat‐
       ed by them and then shortly after this fire tak‐
       ing place, when I look at that as a whole, yes. I 
       think  that  if  that  work  hadn’t  had  been  done,  this 
       exact thing probably would not have happened. 
Hooker Dep. 53:24–56:4 (emphasis added).  
    When Hooker’s deposition testimony is considered in its 
entirety,  his  reluctance  to  use  the  exact  phrase  “more likely 
than  not”  better  reflects  confusion  regarding  the  adverse 
questioning  (and  the  legal  nuance  of  burdens  of  proof)  ra‐
ther than any meaningful hesitancy on the reasonable prob‐
ability of causation: 
       Q. So in your opinion is it more likely than not 
       that Angel Automotive’s work caused the sub‐
       ject fire? 
       A. I think it’s possible, yes. 
       Q.  So  your  testimony  is  it’s  possible  that  they 
       were  the  cause  of  the  subject  fire,  not  that  it’s 
       more likely than not. Is that correct? 
       A. I didn’t understand that question. Is it pos‐
       sible  versus  more  likely  than  not?  What’s  the 
       difference? 
       Q. Possible means it’s a possibility. 
14                                                      No. 15‐2294 

      A. It absolutely is a possibility. 
      Q. And that’s your testimony. It’s a possibility. 
      Or is it more likely than not the cause? 
      … 
      A.  I,  I  don’t  see—I’m  struggling  with  the  two. 
      They  kind  of  seem  very  close  to  me.  “More 
      likely  than  not”  is  a  “possibility.”  I  don’t,  I 
      don’t understand the question, I guess. I abso‐
      lutely  think  it’s  possible,  if  that’s  what  you’re 
      asking. I absolutely think it’s possible. 
      Q. More likely than not simply means that it’s 
      more than 50 percent likely that that occurred. 
      Or is it still your testimony that— 
      A.  Can  I  think  it’s  possible  and  more  likely 
      than not? 
      [Blasius’  attorney]:  I  don’t  think  he  under‐
      stands the question. 
      [Hooker]:  I  don’t.  I  do  not  understand  that.  I 
      absolutely  think  it’s  possible.  Are  we  going  to 
      put  a  percentage  on  how  [confident]  I  am  in 
      thinking it’s possible? 
      Q. I’m just trying to determine whether or not 
      you  believe  it’s  a  possibility  that  their  work 
      caused it. 
      A. I absolutely believe that. 
      Q.  Or  that  it’s  your  expert  opinion  that  their 
      work did cause it. 
      A. I don’t know if it caused it. 
No. 15‐2294                                                        15 

       Q. It’s just that it’s possible based on the time‐
       line that it caused the fire? 
       …  
       A.  More  than  just  the  timeline.  The  timeline 
       and  the  extent  of  the  work  that’s  been  done, 
       yes. I, yes. I absolutely think it’s possible. 
Hooker  Dep.  57:1–58:15.  In  assessing  the  above  testimony, 
we  must  remember  that  Hooker’s  expertise  lies  in  the  field 
of fire investigation, not law. As such, it is improper to reject 
the fair import of his testimony based upon an apparent ina‐
bility  to  decipher  legal  intricacies  with  which  trained  attor‐
neys so often struggle.  
    Moreover, we must remain cognizant of the proper pur‐
pose  for  which  Blasius  offers  Hooker’s  expert  opinions  re‐
garding causation. At the summary judgment phase, Hooker 
merely  helps  Blasius  get  to  a  fact  finder;  Hooker  does  not, 
however,  serve  as  the  fact  finder.  To  achieve  the  former,  a 
plaintiff need only produce evidence sufficient to potentially 
persuade any reasonable jury. Anderson v. Liberty Lobby, Inc., 
477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986) 
(“[S]ummary judgment will not lie … if the evidence is such 
that a reasonable jury could return a verdict for the nonmov‐
ing party.”) (emphasis added).  In essence, Appellee asks us 
to  raise  this  standard  and  require  that  a  plaintiff,  at  the 
summary  judgment  stage,  show  actual  persuasion  of  a  par‐
ticular  person  to  a  particular  degree  of  certainty.  Obviously, 
we decline that invitation here.  
    At summary judgment, Hooker’s expert opinions regard‐
ing  causation  remain  sufficient,  especially  since  they  find 
further support in the record, including Angel’s own admis‐
16                                                       No. 15‐2294 

sion  to  Blasius  that  Angel  thought  a  fuel  leak  may  have 
caused  the  fire  (a  conclusion  based  upon  Angel’s  personal 
involvement in working on the vehicle). Angel Dep. 55:1–5. 
Such  evidence,  in  conjunction  with  Hooker’s  written  report 
and Blasius’ personal observations of the fire on scene, goes 
well  beyond  the  district  court’s  characterization  of  Blasius’ 
evidence  of  causation  as  only  “speculation”  or  mere  “hy‐
pothesis.” See Newell v. Westinghouse Elec. Corp., 36 F.3d 576, 
579  (7th  Cir.  1994)  (“A  probability  of  negligence  may  be 
supported  by  expert  testimony  or  common  sense  infer‐
ence.”).  Construing  all  reasonable  inferences  in  Blasius’  fa‐
vor, as we must, such evidence furnishes a sufficient factual 
basis  from  which  a  reasonable  jury  could  find  in  favor  of 
Blasius on the causation element of his negligence action. 
     Appellee’s contrary reliance on Kincade v. Mac Corp., 773 
N.E.2d  909  (Ind.  Ct.  App.  2002)  is  misplaced.  In  Kincade,  a 
store clerk sued the designers, manufacturers, and installers 
of a trash compactor system for injuries she received from a 
fall  on  a  set  of  access  stairs.  Id.  at  911.  At  the  summary 
judgment  stage,  defects  in  the  clerk’s  case  were  two‐fold. 
First, the clerk admitted that she did not know what caused 
her feet to slip out from under her, and even worse, present‐
ed  conflicting  testimony  regarding  possible  culprits.  Id.  at 
912.  Second,  the  clerk’s  theories  narrowed  responsibility  to 
the platform and access stairs leading to the trash compactor, 
not the compactor itself. Id. The defendants at issue, howev‐
er,  only  had  personal  involvement  in  the  latter.  Id.  As  a  re‐
sult,  no  question  of  material  fact  existed  as  to  whether  the 
clerk’s  injuries  were  proximately  caused  “by  any  action  or 
inaction  on  the  part  of  any  of  the  three  defendants.”  Id.  at 
913.  
No. 15‐2294                                                         17 

   Here,  unlike  the  store  clerk,  Blasius  provided  a  specific, 
consistent theory—supported by expert testimony and other 
evidence—regarding  the  cause  of  his  vehicle  fire:  a  leak  in 
the  Excursion’s  fluid  systems  that  came  in  contact  with  a 
heated portion of the exhaust system. Hooker Dep. 45:14–16. 
Furthermore, Blasius tied the source of his injury directly to 
AAI.  The  record  shows  that,  to  complete  the  extensive  up‐
grades to Blasius’ vehicle, AAI disconnected and reconnect‐
ed the fluid moving systems. Angel Dep. 15:11–15. Although 
uncertainty remains as to which fluid first ignited, such am‐
biguity  is  immaterial  since  AAI  interacted  with  all  of  them 
immediately preceding the fire.  
    Appellee’s  reference  to  our  decision  in  Trask‐Morton  v. 
Motel 6 Operating L.P., 534 F.3d 672 (7th Cir. 2008), is equally 
unavailing. In Trask‐Morton, the plaintiff checked into an In‐
dianapolis Motel 6 alone. Id. at 674. Once inside, she took a 
dose of muscle relaxant and fell asleep. Id. The plaintiff had 
no  memory  of  what  occurred  between  the  time  she  fell 
asleep  and  when  she  regained  consciousness  the  following 
evening.  Id.  Nevertheless,  two  days  later,  the  plaintiff  re‐
ported  that  she  had  been  sexually  assaulted.  Id.  at  676.  The 
plaintiff  filed  suit  against  Motel  6,  alleging  that  the  hotel 
failed to provide adequate security. Id. Due to the plaintiff’s 
lack of direct memory and the absence of other circumstan‐
tial evidence, however, the district court found there was in‐
sufficient  proof  for  a  reasonable  jury  to  conclude  that  a  sex 
crime had actually been committed. According to the court, 
without  “facts  to  support  [the  plaintiff’s]  allegation  that  an 
assault  occurred  in  the  first  place,”  the  plaintiff  “could  not 
connect the injuries she alleged occurred as the result of the 
assault to any breach of duty by Motel 6.” Id. Affirming the 
lower  court’s  decision,  we  held  that  “a  jury  could  not  find 
18                                                      No. 15‐2294 

that  Morton  was  sexually  assaulted  …  without  resorting  to 
impermissible speculation.” Id. at 679.  
    This case is not Trask‐Morton. There, plaintiff was unable 
to  prove  that  an  injury  actually  occurred,  and,  without  a 
predicate injury, there can be no proximate cause. Here, AAI 
does  not  contest  that  Blasius’  Excursion  was  destroyed  by 
fire.  Thus,  while  a  genuine  issue  of  material  fact  remains 
concerning  causation,  the  undisputed  presence  of  an  actual 
injury  places  the  current  controversy  beyond  the  import  of 
Trask‐Morton.  
       B.      Res Ipsa Loquitur 
    Cases such as Kincade highlight that “negligence may not 
be  inferred  from  the  mere  fact  that  an  injury  occurred.” 
Maroules v. Jumbo, Inc., 452 F.3d 639, 642 (7th Cir. 2006). Nev‐
ertheless,  under  certain  circumstances,  negligence  “may  be 
inferred  from  the  circumstances  surrounding  the  injury.”  Id. 
(emphasis  added).  The  doctrine  of  res  ipsa  loquitur—
translated,  “the  thing  speaks  for  itself”—recognizes  that 
“certain accidents are so unusual that the party shown to be 
in  exclusive  control  of  the  injuring  object  ought  to  be  held 
responsible unless that party can offer a reasonable explana‐
tion.” Newell v. Westinghouse Elec. Corp., 36 F.3d 576, 579 (7th 
Cir. 1994). 
    In other words, res ipsa loquitur “is a  shortcut  to a negli‐
gence claim.” Maroules, 452 F.3d at 642. It “does not require a 
plaintiff  to  submit  evidence  of  causation”  because  it  is  “a 
doctrine of common sense. It allows a trier of fact to draw an 
inference  of  negligence  when  evidence  of  causation  is  lack‐
ing.” Id. at 644. As we said in Maroules,  
No. 15‐2294                                                          19 

        [t]o  establish  this  inference  of  negligence,  the 
        plaintiff must demonstrate: (1) that the injuring 
        instrumentality was within the exclusive man‐
        agement  and  control  of  the  defendant,  and  (2) 
        that  the  accident  is  of  the  type  that  does  not 
        ordinarily happen if  those who  have the  man‐
        agement  and  control  exercise  proper  care  … 
        Once  the  plaintiff  has  met  the  burden  of 
        demonstrating the control and due care prongs 
        of  res  ipsa  loquitur,  the  doctrine  operates  to 
        permit  an  inference  of  negligence  based  upon 
        the circumstantial evidence.  
Id. at 642. Satisfying the prima facie elements, however, does 
not automatically “hand victory” to the plaintiff. Id. at 643.  
        The  inference  …  is  just  that—a  plaintiff  does 
        not win [his] case merely because [he] has met 
        the  res  ipsa  loquitur  requirements.  A  successful 
        res  ipsa  loquitur  showing  simply  creates  an  in‐
        ference  which  the  trier  of  fact  may  choose  to 
        accept or not. 
Id.  at  642–43  (internal  citations  omitted);  Sweeney  v.  Erving, 
228 U.S. 233, 240, 33 S. Ct. 416, 418, 57 L. Ed. 815 (1913) (“In 
our  opinion,  res  ipsa  loquitur  means  that  the  facts  of  the  oc‐
currence  warrant  the  inference  of  negligence,  not  that  they 
compel  such  an  inference;  that  they  furnish  circumstantial 
evidence  of  negligence  where  direct  evidence  of  it  may  be 
lacking,  but  it  is  evidence  to  be  weighed,  not  necessarily  to 
be accepted as sufficient; that they call for explanation or re‐
buttal, not necessarily that  they  require it; that  they  make  a 
case to be decided by the jury, not that they forestall the ver‐
dict.”). 
20                                                       No. 15‐2294 

    In  the  end,  whether  the  doctrine  of  res  ipsa  loquitur  ap‐
plies is a mixed question of law and fact. Maroules, 452 F.3d 
at  643.  The  question  of  law  is  whether  the  plaintiff’s  evi‐
dence  includes  all  of  the  underlying  elements  of  res  ipsa  lo‐
quitur; the ultimate determination for the trier of fact at trial 
“is whether the permissible inference is to be drawn.” Id. 
               1.      Exclusive Management and Control 
    Here,  the  district court held  that res ipsa loquitur  did  not 
apply  because  the  Excursion  was  in  Blasius’  possession  on 
June  29,  2012  and  thus  not  “under  the  exclusive  control  of 
[AAI] at the time of the fire[.]” Op. and Order 7, ECF No. 68. 
Such  a  holding  misinterprets  the  first  prong  of  the  res  ipsa 
loquitur test.  
    The  “concept  of  control  under  Indiana’s  res  ipsa  loquitur 
case  law  is  expansive.”  Maroules,  452  F.3d  at  643.  To  prove 
“exclusive  control,”  a  plaintiff  “simply  is  required  to  show 
either  that  a  specific  instrument  caused  the  injury  and  that 
the  defendant  had  control  over  that  instrument  or  that  any 
reasonably probable causes for the injury were under the control of 
the defendant.” Id. (emphasis added).  
    Notably,  when  “used  in  the  res  ipsa  loquitur  context,  the 
term  ‘control’  does  not  require  actual  physical  dominion 
over  an  object.”  Newell,  36  F.3d  at  580.  Thus,  “a  defendant 
need not be in control of the causative instrumentality at the 
exact moment of injury, provided the defendant was the last 
person in control.” Maroules, 452 F.3d at 643 (emphasis add‐
ed). A “product which explodes long after its shipment from 
the manufacturer may still be, for purposes of res ipsa loqui‐
tur,  in  the  control  of  the  manufacturer  if  the  probability  of 
other causes is small.” Newell, 36 F.3d at 580.  
No. 15‐2294                                                          21 

    In  Newell,  the  plaintiff  filed  suit  against  Westinghouse 
Electric  Corporation,  an  elevator  maintenance  company,  af‐
ter  a  malfunctioning  elevator  in  the  Indiana  Bell  Telephone 
Building slammed shut on her. Id. at 577. Westinghouse ar‐
gued  that,  because  several  Indiana  Bell  employees  main‐
tained  access  to  the  elevator  control  room  between  the  de‐
fendant’s maintenance calls, the plaintiff could not establish 
that  Westinghouse  “was  in  sole  control  of  the  elevators”  at 
the  time  of  her  accident.  Id.  at  580.  According  to  Westing‐
house, such joint control raised “the possibility of negligence 
by another party,” and thereby barred an inference of negli‐
gence on the part of the defendant. Id.  
   Rejecting  this  argument,  we  held  that  Westinghouse’s 
negligence  constituted  the  “most  probable  cause”  of  the 
plaintiff’s injuries. Id. Although Indiana Bell employees pos‐
sessed  access  to  the  elevator  control  room,  only  Westing‐
house  conducted  service  and  maintenance  on  the  elevator.  Id. 
Because  the  accident  derived  from  a  mechanical  failure,  ac‐
cess  alone  was  “of  little  significance”  absent  evidence  that 
that the employees “in fact engaged in any repair or mainte‐
nance themselves.” Id.  
    Here,  as  in  Newell,  AAI  was  the  sole  provider  of  service 
and  maintenance  of  the  Excursion  within  the  relevant  time 
frame. Although Blasius held possession of (and thus access 
to) the vehicle at the time it ignited, the record is devoid of 
any  evidence  that  anyone  other  than  AAI  performed  any 
material  repair  or  maintenance  work  of  their  own  between 
the  time  Blasius  picked  up  the  Excursion  on  June  28,  2012 
and  the  moment  it  burst  into  flames.  Moreover,  while  the 
parties  dispute  the  precise  cause  of  the  ignition,  there  is  no 
22                                                        No. 15‐2294 

evidence indicating that the failure, and resulting fire, were 
anything but mechanical in nature.  
     Regardless,  “the  possibility  of  multiple  causes  or  multiple 
defendants  does  not  automatically  defeat  the  application  of 
res ipsa loquitur.” Maroules, 452 F.3d at 643 (emphasis added). 
In  Maroules,  a  motorist  brought  suit  against  the  owner  of  a 
trucking  company  and  its  driver  after  a  wheel  broke  free 
from a truck trailer and crashed through the front passenger 
side  of  the  plaintiff’s  car.  Id.  at  641.  The  defendants  denied 
that  they  possessed  exclusive  control  of  the  injuring  instru‐
mentality and contended that they “had no role in manufac‐
turing  the  trailer  or  its  wheel  studs”;  “had  no  control  over 
the  inspection  and  maintenance  of  the  trailer  or  its  wheel 
studs  prior  to  the  time  that  [the  defendants]  purchased  the 
trailer”; and “did not maintain, service, or repair  its trailers 
and their parts, but instead relinquishe[d] control every time 
it  sen[t]  its  trailers  to  an  outside  third  party  maintenance 
company to do this work.” Id.  
    We  conceded  that  these  facts  presented  “any  number  of 
alternative  theories  for  the  accident:  the  stud  manufacturer 
could  have  negligently  or  knowingly  manufactured  defec‐
tive  studs,  the  maintenance  business  could  have  used  a 
faulty power tool to tighten the bolts, or a vandal could have 
sabotaged  the  truck  wheels.”  Id.  Nonetheless,  we  held  that 
“the  possibility  that  a  third  party  may  have  negligently 
manufactured,  installed,  or  maintained  the  studs  does  not 
preclude a finding that [the defendant] had control over the 
injuring  instrumentality.”  Id.  at  644.  We  stated  that  res  ipsa 
loquitur  does  not  demand  that  the  plaintiff  “exclude  every 
other  possibility  other  than  the  defendant’s  negligence  as  a 
cause  of  the  injury.”  Id.  Instead,  “a  plaintiff  may  point  to 
No. 15‐2294                                                          23 

several alternative causes of injury and allow the jury to de‐
termine which, if any, instrumentality caused the injury.” Id.  
    Ultimately,  at  trial,  a  plaintiff  “must  show  only  that  the 
likelihood  of  other  causes  is  so  reduced  ‘that  the  greater 
probability  lies  at  the  defendant’s  door.’”  Newell,  36  F.3d  at 
580 (quoting Fowler V. Harper, The Law of Torts § 19.7, at 46 
(2d  ed.  1986)).  Indeed,  to  hold  otherwise  “would  emascu‐
late” the res ipsa loquitur doctrine. Id. at 581 (quotations omit‐
ted). It is only when a plaintiff cannot “identify any potential 
causes  and  show  that  they  were  in  the  exclusive  control  of 
the  defendant”  that  res  ipsa  loquitur  fails  to  apply.  Maroules, 
452 F.3d at 644 (emphasis added).  
    In  this  case,  Hooker  stated  in  his  written  report  that  the 
Excursion’s  fuel  and  brake  systems  were  “more  likely”  the 
cause  of  the  fire.  Pl.’s  Resp.  Def.’s  Mot.  Summ.  J.,  ECF  No. 
53, Ex. 11 at 2. During his deposition, Hooker reiterated that 
a fluid system leak constituted the “most likely scenario” for 
the  June  29,  2012  blaze,  and  agreed  that  “[b]ut  for  the  re‐
moval  and  the  manipulation  and  disassembly”  of  fluid 
transfer  lines  by  AAI,  the  fire  would  not  have  occurred. 
Hooker Dep. 45:13–46:1, 53:24–54:3. Hooker deemed this the 
“most  likely”  cause  of  the  fire  and  opined  that,  had  AAI’s 
repair  work  not  been  done,  the  accident  “probably  would 
not  have  happened.”  55:17–56:4.  For  the  purposes  of  sum‐
mary  judgment,  the  record  in  this  case  clearly  satisfies  the 
requirements outlined in Maroules and Newell. 
    Appellee’s reliance upon Slease v. Hughbanks, 684 N.E.2d 
496  (Ind.  Ct.  App.  1997),  is  also  misplaced.  In  Slease,  the 
plaintiff,  a  steelworker,  underwent  ankle  surgery  after  a 
workplace fall. Id. at 498. The next evening, the plaintiff no‐
ticed a burn on his left thigh. Id. Believing that the burn oc‐
24                                                      No. 15‐2294 

curred  during  the  surgery,  the  plaintiff  filed  a  suit  against 
the  hospital  for  medical  malpractice.  Id.  The  Court  of  Ap‐
peals of Indiana granted summary judgment to the hospital 
because the plaintiff failed to “point to an instrument in the 
control  of  the  defendant  which  was  a  probable  cause  of  his 
burn.”  Id.  at  500. Although the  plaintiff pointed  to a  “bovie 
pad” as a potential culprit, the court found that “there [was] 
nothing in the designated evidence to show that this instru‐
ment [had] the potential to cause a burn such as [the plain‐
tiff] received.” Id.  
    The  record  before  this  Court  succeeds  where  the  record 
in Slease failed. Here, unlike in Slease, Blasius offered several 
sources  of  evidence  indicating  that  a  “leak  in  the  [Excur‐
sion’s] fluid system that came in contact with a heated por‐
tion of the exhaust system” was the cause of the vehicle fire. 
Hooker  Dep.  45:14–16.  For  example,  Hooker’s  report  stated 
that fluids within the Excursion’s fluid system could “all be 
ignited via hot engine and exhaust components.” Pl.’s Resp. 
Def.’s  Mot.  Summ.  J.,  ECF  No.  53,  Ex.  11  at  1.  Moreover, 
Hooker concluded that the fire originated in the area of the 
engine  compartment where “the fuel  lines leading from the 
fuel  tank  to  the  fuel  injection  pump”  as  well  as  the  “brake 
system  master  cylinder  and  reservoir”  were  located—all  of 
which  were  “manipulated  and/or  removed  and  reinstalled” 
during  AAI’s  work  on  the  vehicle.  Id.  at  2.  Hooker  also 
pointed  to  photographs  of  the  vehicle’s  exhaust  “that 
show[ed]  a  portion  of  the  exhaust  that  wasn’t  insulated”  in 
that area. Hooker Dep. 54:23–24. In light of the record here, 
Slease is irrelevant. 
       
       
No. 15‐2294                                                                       25 

                        2.          Nature of Accident   
   Because the district court held that Blasius failed to meet 
the  first  prong  of  the  res  ipsa loquitur  inquiry,  it  did  not  ad‐
dress  whether  the  fire  at  issue  ordinarily  occurs  absent  the 
exercise of proper care. Based upon the record, we find this 
prong satisfied as well.  
    It should go without saying that vehicle fires of the kind 
seen here do not occur as a matter of course.3 We are uncon‐
vinced  by  Appellee’s  arguments  to  the  contrary.  Appellee 
claims  that  “[p]arts  wear  down.  Road  hazards  loosen  con‐
nections, bend parts and can create leaks and openings. The 
outdoor  elements  also  affect  the  operation  of  the  vehicle.” 
Appellee’s  Br.  15.  Appellee  ignores  that,  in  this  case,  the 
parts were new, and the record presents no evidence of road 
hazards or inclement weather.  
                                                 
3 See, e.g. Alfa Romeo, Inc. v. S.S. Torinita, 499 F. Supp. 1272, 1279 (S.D.N.Y. 

1980) (“A car spontaneously starting to burn may give rise to a permissi‐
ble inference that it was defective, and that a defect existed when it left 
the  hands  of  the  defendant.”);  Eversole  v.  Woods  Acquisition,  Inc.,  135 
S.W.3d  425,  429  (Mo.  Ct.  App.  2004)  (“Common  life  experience  …  sug‐
gests  it  would  be  extraordinary  for  fuel  lines  to  leak  and  cause a  major 
fire in a three‐year old vehicle, even with 52,000 miles of use, without an 
intervening  act  of  manipulation.”);  Lee  v.  Hollywood  Car  &  Truck  Rental, 
Inc., 485 So. 2d 843, 843 (Fla. Dist. Ct. App. 1986); Hinckley v. La Mesa R.V. 
Ctr., Inc., 205 Cal. Rptr. 22, 27 (Cal. Ct. App. 1984) (“[R]elatively new mo‐
tor  vehicles  are  usually  not  destroyed  by  fire  in  the  absence  of  negli‐
gence.”); Gherna v. Ford Motor Co., 55 Cal. Rptr. 94, 99 (Cal. Ct. App. 1966) 
(“We  think  it  is  a  matter  of  common  knowledge  that  new  automobiles 
which have been properly driven for only about 1,600 miles do not sud‐
denly develop a fire in the engine compartment without someone’s neg‐
ligence.”);  Seneca  Ins.  Co.  v.  Vogt  Auto  Serv.,  573  N.E.2d  223,  225  (Ohio 
Mun.  Ct.  1991);  cf.  Ford  Motor  Co.  v.  Ridgway,  135  S.W.3d  598,  604  (Tex. 
2004). 
26                                                        No. 15‐2294 

    Rather, the record indicates that Blasius drove little more 
than 200 miles before his newly overhauled Excursion burst 
into flames. It cannot  be reasonably said that such an event 
constitutes  an  ordinary  occurrence  of  automotive  self‐
combustion.  If  such  were  the  case,  the  automobile  would 
cease to serve as society’s fundamental mode of transporta‐
tion.  The  Government  has  a  significant  interest  “in  protect‐
ing  the  health,  safety,  and  welfare  of  its  citizens.”  Rubin  v. 
Coors Brewing Co., 514 U.S. 476, 485, 115 S. Ct. 1585, 1591, 131 
L.  Ed.  2d  532  (1995).  As  a  result,  the  design,  manufacture, 
production,  use,  and  maintenance  of  vehicles  are  among 
America’s  most  heavily  regulated  industries.  See,  e.g.,  Na‐
tional  Traffic  and  Motor  Vehicle  Safety  Act  of  1966,  as 
amended,  49  U.S.C.  §  30101,  et  seq.;  Federal  Motor  Vehicle 
Safety  Standards,  49  C.F.R.  §  571,  et  seq.  Government  agen‐
cies  at  the  federal,  state,  and  local  level  sponsor  and  secure 
automobile  safety.  Given  this  pervasive  level  of  public  use 
and attention, we reject AAI’s suggestion that the accident in 
this case is a mere fact of everyday life.  
                               Conclusion 
    Our ruling, of course, takes no position regarding Appel‐
lant’s  ability  to  link  his  vehicle  fire  to  AAI’s  conduct  by  a 
preponderance of the evidence at trial, nor do we opine up‐
on  the  strength  of  Appellant’s  negligence  claim  as  a  whole. 
Such  a  determination  rightfully  belongs  in  the  hands  of  the 
fact finder at trial. At present, it is enough to say that a genu‐
ine issue of material fact exists as to the proximate cause of 
the  fire  that  consumed  Blasius’  vehicle,  and  that,  for  the 
purpose of settling that dispute, Appellant is entitled to rely 
on the doctrine of res ipsa loquitur.  
No. 15‐2294                                                       27 

    For  these  reasons,  the  judgment  of  the  district  court  is 
REVERSED  and  REMANDED  for  further  proceedings  con‐
sistent with this opinion.